 Case 3:19-cv-00477-REP Document 8-1 Filed 09/10/19 Page 1 of 2 PageID# 68



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION


TREVOR FITZGIBBON,                                )
                                                  )
                Plaintiff,                        )
                                                  ) Civil Action No. 3:19-cv-477-REP
        vs.                                       )
                                                  )
                                                  )
JESSELYN A. RADACK,                               )
                                                  )
                Defendant.                        )


                                               ORDER

        UPON DUE CONSIDERATION of Defendant, Jesselyn A. Radack’s Motion to Seal and

any opposition thereto, and the Court finding that notice of the Motion was sufficiently given,

that consideration of less drastic alternatives has been completed, and that sealing is appropriate

given that: (i) the document is the basis for Plaintiff’s claims and should be read as whole; (ii) to

preserve the confidential nature of the document; (iii) to avoid disclosure of personal identifiers

of third parties; and (iv) to avoid further exposure of the confidential aspects concerning the

settlement of the prior lawsuit between the parties to discourse in social media and otherwise, and

that good cause exists to grant the requested relief, it is hereby

        ORDERED that said Motion to Seal be, and hereby is, GRANTED; and it is further

        ORDERED that the Settlement Agreement shall remain sealed until the final resolution

of this matter and then returned to counsel.

        Dated this ___ day of ___________, 2019.



                                                       _____________________________
                                                           United States District Judge
 Case 3:19-cv-00477-REP Document 8-1 Filed 09/10/19 Page 2 of 2 PageID# 69




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 10th day of September 2019, I will electronically file
the foregoing with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:

Steven S. Biss
300 West Main Street, Suite 102, Charlottesville,
VA 22903
stevenbiss@earthlink.net

                                  /s/ D. Margeaux Thomas_________________
                              D. Margeaux Thomas (VSB #75582)
                              The Thomas Law Office PLC
                              11130 Fairfax Blvd., Suite 200-G
                              Fairfax, VA 22030
                              Telephone: 703.957.2577
                              Facsimile: 703.957.2578
                              Email: mthomas@thomaslawplc.com
                              Counsel for Defendant Jesselyn A. Radack
